DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-5, 7-12, 24 and 33 are amended.
Claims 14-23 were previously cancelled.
No new claim(s) is/are added.
Claims 1-13 and 24-33 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 12/10/2021, regarding Rejection Under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive. (see below under Claim Rejections – 35 U.S.C. § 112).
Applicant's arguments with respect to claims 1, 24 and 33 have been fully considered but they are not persuasive.
Regarding claims 1 and 24, the Applicant has argued that, “the “first AP” and the “second AP” (and/or the “third AP”) recited in claim 1 are equals in a network architecture, at least because any of the APs can be the sender of the original packets at one time and a sender of retransmission packets at other time. On the other hand, Vrzic discloses that the small cell cluster is “treated as a secondary system operating within a coverage area allocated to a primary system, which corresponds to the macro eNB” where it is only the small cell cluster that retransmits downlink packets first sent by the macro eNB and the macro eNB does not retransmit downlink packets first sent by the small cell cluster.” And “wherein the AP and the other AP are at a same level in an architecture of the one or more IEEE protocols”. (see Remarks on page 11-14)
In response to the Applicant's arguments, the Examiner respectfully disagrees because Vrzic teaches that access nodes in a communication environment include wireless broadband (e.g., WiFi, WiMAX, etc) access points (WLAN access points) and relay nodes which means that under WiFi system, it is obvious to one of ordinary skills in the art would treat these nodes (eNB, relay nodes, access points) are in equals or the same level (see ¶ [0155-56]). Also, it is well known in the art that in WLAN system, 802.11 protocols are used for communications between nodes.  Thus, the argument(s) is/are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 recites “determining a first access point (AP) that a first original packet sent from a second AP to a wireless station (STA) failed to decode at the STA” and “sending from the first AP a first retransmission packet… to the STA”; however, the claim is silent on a functionality of how a first AP is performing the “determining” function because the first AP will not know (not able to determine) if the first AP does not receive any communication from either of a second AP or the STA. In light of the specification,  
[0060] At block 202, the method 200 may include determining that an original packet sent from a first STA to a second STA failed to decode at the second STA. The determination may be made at, e.g., a third STA. For example, referring to FIGS. 1A-1D, the AP2 102B as the third STA may determine that the original packet 108, 118 sent from the AP1 102A as the first STA to the STA 104 as the second STA failed to decode. Determining that the original packet failed to decode at the second STA may include receiving a STA response from the second STA that indicates that the original packet failed to decode at the second STA. Alternatively, determining that the original packet failed to decode at the second STA may include receiving a trigger frame from the first STA that indicates that the original packet failed to decode at the second STA. Alternatively, determining that the original packet failed to decode at the second STA may include overhearing the original packet sent from the first STA to the second STA and determining that a timeout interval has passed since overhearing the original packet without the second STA sending an ACK to the first STA to confirm successful decoding of the original packet. Alternatively, determining that the original packet failed to decode at the second STA may include receiving an indication from a central controller that the original packet failed to decode at the second STA and a request from the central controller to retransmit the original packet to the second STA. Block 202 may be followed by block 204.
(Emphasis Added)
In other words, it is impossible to perform the “determining” function without these essential omitted steps as recited in ¶ [0060]. Without these essential omitted steps, one of ordinary skills in the art would not understand the scope of the invention and it would create confusion when directed infringement occurs. 
Claims 2-13 are also rejected for the same reason as being indefinite set forth in claim 1 above because they are dependent upon the rejected claim 1 respectively. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2015/0085680 A1) hereinafter “Vrzic” in view of Xin et al. (US 2021/0307069 A1, along with Provisional application No. 63/002,547) hereinafter “Xin”.

Regarding claim 1, Vrzic discloses a method (see FIG. 6), comprising:
determining at a first access point (AP) that a first original packet sent from a second AP to a wireless station (STA) failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly); and
sending from the first AP a first retransmission packet that includes all of the first original packet for the first original packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE); and
the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the retransmission packet and the ongoing communication (see ¶ [0035] [0054], the macro eNB coordinate with the small cell cluster for retransmission and employing spectrum sharing and interference minimization techniques), including one of:
the first AP beamforming the first retransmission packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0024] [0054] [0078], the small cell cluster/relays retransmits the downlink packet to the UE using distributed beamforming retransmission).
Vrzic does not explicitly disclose nulling the retransmission packet.
However, Xin discloses the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the first retransmission packet and the ongoing communication (see ¶ [0018] [0062] [0077], coordination is required for launching a simultaneous transmission between the two APs and to reduce the interference at ongoing transmission and retransmission), including one of:
the first AP beamforming the first retransmission packet to the STA and nulling the retransmission packet to the other STA (see ¶ [0018] [0075], AP can use techniques, such as beamforming and nulling, to reduce the interference due to its simultaneous transmission/retransmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide nulling the retransmission packet as taught by Xin, in the system of Vrzic, so that it would provide for improving spatial reuse efficiency across multiple access points for packet data transmission in a simultaneous transmission scheme (Xin: see ¶ [0077]).
Vrzic in combination with Xin discloses sending a second original packet from the first AP to the STA, wherein one or both of the second AP or the third AP sends a second retransmission packet corresponding to the second original packet to the STA in response to the second AP or the third AP determining that the second original packet failed to decode at the STA (Vrzic: see ¶ [0155], wireless LAN (WLAN) access points; see ¶ [0156], examples of access nodes include, but are not limited to, cellular network base stations such as evolved Node-Bs (eNBs), wireless broadband (e.g., WiFi, WiMAX, etc) access points, relay nodes, cluster head devices, mobile stations, etc. in light of these, Vrzic teaches that eNB can be operated as WiFi access points and relay nodes in WLAN access points, thus it is obvious to implement the functionality of one access point function (i.e., able to transmit the original packet and retransmission) to another access point so that either of access point can be operated as access point and relay node and Xin: see ¶ [0062], WLAN system under IEEE 802.11 protocol).

Regarding claim 2, the combined system of Vrzic and Xin discloses further comprising, prior to sending the retransmission packet:
overhearing the first original packet at the first AP when the first original packet is sent by the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet);
successfully decoding the first original packet at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays sending ACK which means successfully decoding); and
saving the first original packet locally at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], since small cell cluster/relays able to relay/retransmit the data packet for UE, small cell cluster/relays saves the data/downlink packet upon successfully received the data packet (decoding)).

Regarding claim 3, the combined system of Vrzic and Xin discloses further comprising determining supported radio links of the STA prior to sending the retransmission packet, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet to the STA over a different radio link than a radio link over which the first original packet was sent by the second AP to the STA (Vrzic: see ¶ [0051], the retransmission can be sent on a different carrier).

Regarding claim 4, the combined system of Vrzic and Xin discloses further comprising generating the retransmission packet with a more reliable modulation and coding scheme (MCS) than the first original packet (Vrzic: see ¶ [0073], the initial transmission from the macro eNB to the cluster and from the cluster to the UE used different MCSs).

Regarding claim 6, the combined system of Vrzic and Xin discloses further comprising synchronizing the first AP with one other STA that are to send a corresponding retransmission packet to the STA, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet from the first AP to the STA simultaneous with the one other STA sending the corresponding retransmission packet to the STA (Vrzic: see FIG. 4B, 420 and 6; see ¶ [0053-54][0078], the small cell nodes of the small cell clusters are retransmitting the downlink packet to the UE).

Regarding claim 8, the combined system of Vrzic and Xin discloses wherein:
the first AP is closer to the STA than one or other STA (Vrzic: see FIG. 4A and 4B show some small node(s) is/are closer to the UE); and
sending the retransmission packet occurs in response to both determining that the first original packet failed to decode at the STA and the first AP being closer to the STA than the one other STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly).

Regarding claim 9, the combined system of Vrzic and Xin discloses further comprising receiving a message from a central controller configured to schedule packet retransmissions among multiple STAs (Vrzic: see ¶ [0054], the macro eNB can schedule the retransmission and decide how the retransmission are to be sent), the message instructing the first AP to provide retransmissions for every failed original packet the first AP determines for the STA during at least a predetermined time window, wherein sending the retransmission packet occurs in response to both receiving the message and determining that the first original packet failed to decoded at the STA during the predetermined time window (Vrzic: see ¶ [0076], the cluster to wait until ACK is detected from the UE; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE).

Regarding claim 11, the combined system of Vrzic and Xin discloses further comprising receiving a poll from the STA that requests data in the first original packet (Vrzic: see FIG. 6, step 615; see ¶ [0078], UE send a NACK to the small cell cluster/relays/nodes to indicates that the downlink packet was not received correctly).

Regarding claim 12, the combined system of Vrzic and Xin discloses further comprising obtaining the first original packet for retransmission by overhearing transmission of the first original packet from the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet).

Regarding claim 13, the combined system of Vrzic and Xin discloses wherein the second AP comprises a first access point (Vrzic: see FIG. 4A, 4B; see ¶ [0155], access point) and the first AP comprises a second access point (see FIG. 4A, 4B; see ¶ [0155], small cell cluster/nodes/access point).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Xin further in view of Nam et al (US 2021/0036763 A1, along with Provisional application No. 62/882,305) hereinafter “Nam”.

Regarding claim 5, the combined system of Vrzic and Xin discloses wherein sending the retransmission packet to the STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE), but does not explicitly disclose sending the portion of the first original packet.
However, Nam discloses wherein sending the retransmission packet to the second STA comprises sending the portion of the first original packet that is less than all of the first original packet as the retransmission packet to the second STA (see FIG. 8; see ¶ [0110] [0114], the relay node transmits transport block portions (a retransmission of each of the transport block portions corresponding to each NACK) of the downlink transport block to the UE).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide sending the portion of the original packet as taught by Nam, in the combined system of Vrzic and Xin, so that it would provide using a sidelink-assisted multi-link communication for retransmission of each of the transport block portions (Nam: see ¶ [0114]).

Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Xin further in view of Aijaz et al (US 2020/0036483 A1) hereinafter “Aijaz”.

Regarding claim 7, the combined system of Vrzic and Xin discloses wherein determining that the first original packet failed to decode at the STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly), but does not explicitly disclose receiving an indication from a central controller and a request from the central controller.
However, Aijaz discloses wherein receiving an indication from a central controller that the first original packet failed to decode at the STA and a request from the central controller to retransmit the first original packet to the STA (see ¶ [0114], the controller instructs node 2 to re-transmit the re-transmission data of node 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving an indication from a central controller and a request from the central controller as taught by Aijaz, in the combined system of Vrzic and Xin, so that it would provide to improve the reliability and throughput of multi-hop wireless networks (Aijaz: see ¶ [0136]).

Regarding claim 10, the combined system of Vrzic and Xin discloses wherein determining that the original packet failed to decode at the STA, but does not explicitly disclose receiving a trigger frame from the second AP.
However, Aijaz discloses wherein determining that the original packet failed to decode at the STA comprises receiving a trigger frame from the second AP that indicates that the first original packet failed to decode at the STA without first receiving a response from the STA that indicates the first original packet failed to decode at the STA (see ¶ [0114], the controller/another AP instructs node 2 to re-transmit the re-transmission data of node 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving a trigger frame from the second AP as taught by Aijaz, in the combined system of Vrzic and Xin, so that it would provide to improve the reliability and throughput of multi-hop wireless networks (Aijaz: see ¶ [0136]).

Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Aijaz.

Regarding claim 24, Vrzic discloses an access point (AP) that implements one or more Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocols, (see FIG. 4A, 4B; see ¶ [0155-56], WLAN/WiFi access point is using IEEE 802.11 protocol), and Claim 33 of a non-transitory computer-readable storage medium having computer-readable instructions stored thereon that are executable by a processor device (see FIG. 16; see ¶ [0147-48], processor in communication with memory), the AP comprising:
a processor device (see FIG. 16; see ¶ [0146-47], processor); and
a non-transitory computer-readable storage medium communicatively coupled to the processor device and having computer-readable instructions stored thereon that are executable by the processor device (see FIG. 16; see ¶ [0147-48], processor in communication with memory) to perform comprising:
determining that an original packet sent from another AP to a wireless station (STA) failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly); and
sending from the AP a retransmission packet that includes all of the original packet for the original packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE).
wherein the AP and the other AP are at a same level in an architecture of the one or more IEEE 802.11 protocols (see ¶ [0155-56], WLAN/WiFi access point is using IEEE 802.11 protocol).
Vrzic does not explicitly disclose receiving an indication from a central controller and a request from the central controller.
However, Aijaz discloses receiving an indication from a central controller that the original packet failed to decode at the second STA and a request from the central controller to retransmit the original packet to the second STA (see ¶ [0114], the controller instructs node 2 to re-transmit the re-transmission data of node 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving an indication from a central controller and a request from the central controller as taught by Aijaz, in the system of Vrzic, so that it would provide to improve the reliability and throughput of multi-hop wireless networks (Aijaz: see ¶ [0136]).

Regarding claim 25, the combined system of Vrzic and Aijaz discloses further comprising, prior to sending the retransmission packet:
overhearing the original packet at the first AP when the original packet is sent by the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet);
successfully decoding the original packet at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays sending ACK which means successfully decoding); and
saving the original packet locally at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], since small cell cluster/relays able to relay/retransmit the data packet for UE, small cell cluster/relays saves the data/downlink packet upon successfully received the data packet (decoding)).

Regarding claim 26, the combined system of Vrzic and Aijaz discloses further comprising determining supported radio links of the STA prior to sending the retransmission packet, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet to the STA over a different radio link than a radio link over which the original packet was sent by the second AP to the STA (Vrzic: see ¶ [0051], the retransmission can be sent on a different carrier).

Regarding claim 27, the combined system of Vrzic and Aijaz discloses further comprising synchronizing the first AP with one other STA that are to send a corresponding retransmission packet to the STA, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet from the first AP to the STA simultaneous with the one other STA sending the corresponding retransmission packet to the STA (Vrzic: see FIG. 4B, 420 and 6; see ¶ [0053-54][0078], the small cell nodes of the small cell clusters are retransmitting the downlink packet to the UE).

Regarding claim 28, the combined system of Vrzic and Aijaz discloses the operations further comprising coordinating the AP with a fourth STA that is sending an ongoing communication to a fifth STA, wherein sending the retransmission packet from the AP to the STA comprises sending the retransmission packet from the AP to the STA orthogonally with respect to the ongoing communication between the fourth STA and the fifth STA (Vrzic: see FIG. 4A, 410 and 415 and 6; see ¶ [0053][0078], the macro eNB are transmitting data to the small cell nodes and the UE whereas the small cell cluster additionally or alternatively sends the downlink packet to the UE).

Regarding claim 29, the combined system of Vrzic and Aijaz discloses wherein:
the first AP is closer to the STA than one or other STA (Vrzic: see FIG. 4A and 4B show some small node(s) is/are closer to the UE); and
sending the retransmission packet occurs in response to both determining that the original packet failed to decode at the STA and the first AP being closer to the STA than the one other STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly).

Regarding claim 30, the combined system of Vrzic and Aijaz discloses further comprising receiving a message from a central controller configured to schedule packet retransmissions among multiple STAs (Vrzic: see ¶ [0054], the macro eNB can schedule the retransmission and decide how the retransmission are to be sent), the message instructing the first AP to provide retransmissions for every failed original packet the first AP determines for the STA during at least a predetermined time window, wherein sending the retransmission packet occurs in response to both receiving the message and determining that the original packet failed to decoded at the STA during the predetermined time window (Vrzic: see ¶ [0076], the cluster to wait until ACK is detected from the UE; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE).

Regarding claim 31, the combined system of Vrzic and Aijaz discloses wherein determining that the original packet failed to decode at the STA comprises at least one of: receiving a STA response from the STA that indicates that the original packet failed to decode at the STA (Vrzic: see FIG. 6, step 615; see ¶ [0078], UE send a NACK to the small cell cluster/relays/nodes to indicates that the downlink packet was not received correctly).

Regarding claim 32, the combined system of Vrzic and Aijaz discloses further comprising obtaining the original packet for retransmission by overhearing transmission of the original packet from the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet).

Regarding claim 33, Vrzic discloses a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, wherein in response to execution of the computer-readable instructions by a processor device, the processor device is configured to perform comprising (see FIG. 16; see ¶ [0147-48], processor in communication with memory):
determining at a first access point (AP) that a first original packet sent from a second AP to a wireless station (STA) failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly), wherein the processor device is part of the first AP (see FIG. 16; see ¶ [0146-47], processor) and determining that the first original packet failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly);
sending from the first AP a first retransmission packet that includes all of the first original packet for the first original packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE); and
the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the first retransmission packet and the ongoing communication (see ¶ [0035] [0054], the macro eNB coordinate with the small cell cluster for retransmission and employing spectrum sharing and interference minimization techniques),
sending a second original packet from the first AP to the STA, wherein one or both of the second AP or the third AP sends a second retransmission packet corresponding to the second original packet to the STA in response to the second AP or the third AP determining that the second original packet failed to decode at the STA (Vrzic: see ¶ [0155], wireless LAN (WLAN) access points; see ¶ [0156], examples of access nodes include, but are not limited to, cellular network base stations such as evolved Node-Bs (eNBs), wireless broadband (e.g., WiFi, WiMAX, etc) access points, relay nodes, cluster head devices, mobile stations, etc. in light of these, Vrzic teaches that eNB can be operated as WiFi access points and relay nodes in WLAN access points, thus it is obvious to implement the functionality of one access point function (i.e., able to transmit the original packet and retransmission) to another access point so that either of access point can be operated as access point and relay node);
wherein the first AP implements one or more Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocols and the first, second, and third AP are at a same level in an architecture of the one or more IEEE 802.11 protocols (see ¶ [0155-56], WLAN/WiFi access points are using IEEE 802.11 protocol).
Vrzic does not explicitly disclose receiving an indication from a central controller and a request from the central controller.
However, Aijaz discloses receiving an indication from a central controller that the first original packet failed to decode at the second STA and a request from the central controller to retransmit the first original packet to the second STA (see ¶ [0114], the controller instructs node 2 to re-transmit the re-transmission data of node 3);
the first AP implementing in coordination with the third AP time division multiple access (TDMA) transmission in which the first AP sends the first retransmission packet to the STA in a first TDMA slot assigned to the first AP and the third AP sends the ongoing communication to the other STA in a second TDMA time slot assigned to the third AP (see ¶ [0020] [0117], using TDMA schedule, first time slot is used for parent to relay communication, second time slot is used for both the parent and the relay node retransmit and third time slot is used by node 4 (another node) for transmit the uplink information).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving an indication from a central controller and a request from the central controller as taught by Aijaz, in the system of Vrzic, so that it would provide to improve the reliability and throughput of multi-hop wireless networks (Aijaz: see ¶ [0136]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462